DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 August 2020; 22 March 2021; 8 October 2021; and 8 November 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claims 1 and 9, the claims set forth the terms “different numbers of copper crystals” and “different numbers of the copper whiskers” within the claim. The term different numbers in these contexts are ambiguous since it is not clear if each of the number of crystals and each of the number of whiskers must have different numbers or if there are a variety of numbers but the copper whiskers can have at least some that having the same number of crystals. 
This term is to be given the broadest reasonable interpretation in light of the specification. Figure 2 is an enlarged view of a schematic view of an advanced reverse treated electrodeposited copper foil. Reference number 111 is a copper crystal, reference letter W is directed to the plurality of copper whiskers, and reference letter G is directed to copper crystal groups. (Specification, Page 10, Lines 9-22)  The figure shows the same structure for at least two of the copper crystal groups. Therefore, this would show that there would be at least two copper whiskers having the same number of copper crystals. Thus, the number would not be different. However, this same figure also shows different sizes of whiskers having different numbers of copper crystals. 
Therefore, it is not clear if this term is to mean that there are to be a plurality of whiskers having a variety of numbers of copper crystals or if each and every whisker must have a different number of copper crystals therein. 

These claims further set forth the presence of “horizontal or vertical stripe pattern” within the material. It is not clear what is intended by these particular dimensions since it is not clear from which plane the pattern is considered to be horizontal or vertical to. A horizontal direction may be considered to be one that is horizontal above or below the plane that the foil forms or it may be in a horizontal position when viewed from above. Likewise, a vertical direction may be one that is moving from the substrate to away from the substrate in an up and down direction or may be one in a vertical position when viewed from above the position. 

Claims 2-8 and 10-19 depend from claim 1 and 9 and incorporate the limitations from therein. Therefore, claims 2-8 and 10-19 are rejected for the reasons set forth above in regards to independent claims 1 and 9. 

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. The instant claims require the presence of a non-uniformly distributed stripe pattern as observed from a scanning electron microscope imagine of the micro-roughened surface taken with a +35 degree tilt and under 1,000x magnification. This stripe pattern is formed by the copper crystals, copper whiskers, and copper crystal groups. This structure was not turned up in a search of the prior art. 
WO2015/102323 is directed to a copper foil having low roughness and excellent adhesive strength. (Abstract) The provided copper foil is a copper foil having an uneven portion on at least one surface thereof and a fine particle layer formed on the surface thereof, wherein the number of upper fine particles located above a mean lean according to the mean height of the surface is greater than the number of lower fine particles located below the mean line. (Abstract) This reference fails to set forth the differences in the number of crystals as claimed and also does not set forth either the angle or a process that would necessarily or inherently resent in the claimed stripe pattern being observed under the tilt and magnification as required in the instant claims. 
U.S. Patent Number 8,524,378 sets forth a copper foil for a printed circuit with an electrodeposited ternary-alloy layer composed of copper, cobalt, and nickel formed on a surface of the copper foil, wherein the electrodeposited layer comprises dendritic particles grown on the copper foil surface. (Abstract) This reference fails to set forth the differences in the number of crystals as claimed and also does not set forth either the angle or a process that would necessarily or inherently resent in the claimed stripe pattern being observed under the tilt and magnification as required in the instant claims.
U.S. Patent Number 8,252,166 is directed to a rolled copper or copper alloy foil having a roughened surface formed of fine copper particles is obtained by subjecting a rolled foil to roughening plating with a plating bath containing copper sulfate (Cu equivalent of 1 to 50 g/L), 1 to 150 g/L of sulfuric acid, and one or more additives selected among sodium octyl sulfate, sodium decyl sulfate, and sodium dodecyl sulfate under the conditions of temperature of 20 to 50° C. and current density of 10 to 100 A/dm2. (Abstract) This reference fails to set forth the differences in the number of crystals as claimed and also does not set forth either the angle or a process that would necessarily or inherently resent in the claimed stripe pattern being observed under the tilt and magnification as required in the instant claims.
U.S. Patent Application Publication Number 2012/0111613 is directed to a copper foil with a resistance layer is provided, wherein the variation value is small when it is made into a resistance element, the adhesion with the resin substrate to be laminated with is able to be sufficiently maintained, which has an excellent characteristics as a resistance element for a rigid and a flexible substrate. (Abstract) The copper foil has a matte surface of an electrodeposited copper foil having crystals comprised of columnar crystal grains. (¶20) This reference fails to set forth the differences in the number of crystals as claimed and also does not set forth either the angle or a process that would necessarily or inherently resent in the claimed stripe pattern being observed under the tilt and magnification as required in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784